CLEMENS, Senior Judge.
Plaintiff-appellant, a judgment creditor, had garnishment issued against defendant on his 1971 $672 judgment. Plaintiff’s bill *479collector testified defendant had paid over $900 but he had voluntarily applied parts thereof on open accounts of other creditors. Plaintiff did not testify and there was neither pleading nor evidence to substantiate any other accoúnt. The court found plaintiff’s judgment had been paid and quashed the garnishment; plaintiff appeals.
We find the order quashing garnishment is supported by substantial evidence and no error of law appears. We affirm in compliance with Rule 84.16(b) V.A.M.R.
DOWD, P. J., and REINHARD and CRIST, JJ., concur.